Case 3:17-cv-01112-JLS-NLS Document 118-10 Filed 07/11/19 PageID.6314 Page 1 of 3



    1   STRUCK LOVE BOJANOWSKI & ACEDO, PLC
        Daniel P. Struck, AZ Bar #012377
    2   (admitted pro hac vice)
        Rachel Love, AZ Bar #019881
    3   (admitted pro hac vice)
        Nicholas D. Acedo, AZ Bar #021644
    4   (admitted pro hac vice)
        Ashlee B. Hesman, AZ Bar #028874
    5   (admitted pro hac vice)
        Jacob B. Lee, AZ Bar #030371
    6   (admitted pro hac vice)
        3100 West Ray Road, Suite 300
    7   Chandler, Arizona 85226
        Tel.: (480) 420-1600
    8   Fax: (480) 420-1695
        dstruck@strucklove.com
    9   rlove@strucklove.com
        nacedo@strucklove.com
   10   ahesman@strucklove.com
        jlee@strucklove.com
   11
        LAW OFFICE OF ETHAN H. NELSON
   12   Ethan H. Nelson, CA Bar #262448
        4 Park Plaza, Suite 1025
   13   Irvine, California 92614
        Tel.: (949) 229-0961
   14   Fax: (949) 861-7122
        ethannelsonesq@gmail.com
   15
        Attorneys for Defendant/Counter-Claimant
   16   CoreCivic, Inc.
   17                             UNITED STATES DISTRICT COURT
   18                            SOUTHERN DISTRICT OF CALIFORNIA
   19   Sylvester Owino and Jonathan          NO. 3:17-cv-01112-JLS-NLS
   20   Gomez, on behalf of themselves,
        and all others similarly situated,    CERTIFICATE OF SERVICE
   21
                           Plaintiffs,
   22   v.
   23   CoreCivic, Inc., a Maryland
   24
        corporation,

   25
                           Defendant.

   26

   27

   28

        Certificate of Service                                     17cv01112-JLS-NLS
Case 3:17-cv-01112-JLS-NLS Document 118-10 Filed 07/11/19 PageID.6315 Page 2 of 3



    1   CoreCivic, Inc., a Maryland
        corporation,
    2
                           Counter-Claimant,
    3
        v.
    4
        Sylvester Owino and Jonathan
    5   Gomez, on behalf of themselves,
        and all others similarly situated,
    6
                           Counter-
    7                      Defendants.
    8

    9          I am a citizen of the United States and am over the age of eighteen years, and
   10   not a party to the within action. My business address is Struck Love Bojanowski &
   11   Acedo, PLC, 3100 West Ray Road, Suite 300, Chandler, AZ 85226. On June 26,
   12   2019, I served the following document(s):
   13        DEFENDANT’S MEMORANDUM IN OPPOSITION TO PLAINTIFFS’
                       MOTION FOR CLASS CERTIFICATION
   14
                     BY MAIL: by placing the document(s) listed above in a sealed
   15          envelope with postage thereon fully prepaid, in the United States Mail at
               Phoenix, Arizona addressed as set forth below.
   16
                    BY ELECTRONIC SUBMISSION: submitted electronically by
   17          CM/ECF to be posted to the website and notice given to all parties that the
               document(s) has been served.
   18
                       LAW OFFICE OF ROBERT L. TEEL
   19                  Robert L. Teel
                       1425 Broadway, Mail Code: 20-6690
   20                  Seattle, WA 98122
                       Telephone: (866) 833-5529
   21                  Facsimile: (855) 609-6911
                       Email: lawoffice@rlteel.com
   22                  Attorney for Plaintiffs
   23                  FOLEY & LARDNER LLP
                       J. Mark Waxman
   24                  Nicholas J. Fox
                       3579 Valley Centre Drive, Suite 300
   25                  San Diego, CA 92130
                       Telephone: (858) 847-6700
   26                  Facsimile: (858) 792-6773
                       Email: mwaxman@foley.com;
   27                  nfox@foley.com
   28

        Certificate of Service                    2                       17cv01112-JLS-NLS
Case 3:17-cv-01112-JLS-NLS Document 118-10 Filed 07/11/19 PageID.6316 Page 3 of 3



    1                  FOLEY & LARDNER LLP
                       Eileen R. Ridley
    2                  Alan R. Ouellette
                       555 California Street, Suite 1700
    3                  San Francisco, CA 94104-1520
                       Telephone: (415) 434-4484
    4                  Facsimile: (415) 434-4507
                       Email: eridley@foley.com
    5                  aouellette@foley.com
    6                  FOLEY & LARDNER LLP
                       Geoffrey M. Raux
    7                  111 Huntington Avenue
                       Boston, MA 02199-07610
    8                  Telephone: (617) 342-4000
                       Facsimile: (617) 342-4001
    9                  Email: graux@foley.com
   10                  Attorneys for Plaintiffs and the Proposed Class
   11         I declare that I am employed in the office of a member who is admitted pro
        hac vice in this Court at whose direction the service was made. I declare under
   12   penalty of perjury that the forgoing is true and correct.
   13          Executed on July 11, 2019, at Chandler, Arizona.
   14
                                                       s/ Nicholas D. Acedo
   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28

        Certificate of Service                     3                      17cv01112-JLS-NLS
